Exhibit 10.1

LOAN SERVICING AGREEMENT

AND AUTHORIZATION TO COLLECT

This Agreement is entered into as of the date set forth below by and
between                    ,                     , a                     ,
                     corporation (“Broker”) and the undersigned beneficiary
(“Beneficiary”) for the purpose of establishing the terms, conditions and
authority for the servicing of a loan evidenced by a promissory note (the
“Note”) and deed of trust (the “Deed of Trust”), described as follows:

 

Borrower:  

 

 

Loan Amount:   

 

      Term:   

 

           Interest Rate:                        %    

 

Late Charge:  

 

      Prepayment Bonus:       Yes            ¨            No        x    

 

Deed of Trust Recorded: Series #   

 

   County   

 

   , CA    

 

Beneficiary’s Investment:   

 

   Percentage of Ownership:                                        %    

It is understood that the Beneficiary’s interest in said Note may be a
fractional undivided ownership interest, and that other lenders (“partial
beneficiaries”) also may own fractional undivided interests in said Note.
Beneficiary and the other partial beneficiaries (collectively “Beneficiaries”)
are not engaged in a partnership or joint venture, but their relationship is
specifically agreed to be that of tenants in common. This Agreement shall be
executed in counterpart by all Beneficiaries, each of which shall be deemed an
original and all of which together shall constitute one agreement, and the terms
hereof shall be uniformly binding upon and enforceable by Beneficiary and all
other partial beneficiaries, against Broker and as between themselves. If Broker
has previously originated and funded the Note and Deed of Trust in Broker’s own
name or the interest in the Note and Deed of Trust covered herby were previously
held by another investor, Broker agrees to cause the Note to be duly endorsed or
assigned to Beneficiary and to cause an assignment of the Deed of Trust to be
recorded in favor of Beneficiary in the official records of the county where the
security property is located within ten (10) business days after Broker receives
any funds from Beneficiary or after close of escrow.

Beneficiary hereby appoints Broker to service the Note on his behalf from and
after the close of escrow, to hold the original Note and the original Deed of
Trust as Beneficiary’s agent, and to deliver copies of all other documents as
provided in Beneficiary’s escrow instructions executed in connection with this
loan transaction to Beneficiary at the address indicated below. Such servicing
activities shall include all activities reasonably and customarily required to
collect, disburse and account for payment of principal, interest, late charges
and prepayment bonuses under the Note and to enforce all the terms and
provisions of the Note and Deed of Trust including, without limitation, the
commencement of foreclosure proceedings. Broker accepts such appointment and
agrees to use diligence in the performance of its duties hereunder.

Broker further agrees as follows: (1) All loan payments received by Broker
hereunder shall be deposited immediately into Broker’s trust account, which
trust account shall be maintained in accordance with the provisions of law and
regulations applicable to trust accounts of licensed real estate Brokers and in
accordance with the provisions of subsection 10238(k) of the California Real
Estate Law; (2) Such loan payments shall not be commingled with the other assets
of Broker or any affiliate, or used for any transaction other than the
transaction for which such funds are received by Broker; (3) All loan payments
received on the Note (less service fees as described below and other costs,
charges, and anticipated foreclosure expenses) shall be transmitted to
Beneficiary and the other partial beneficiaries pro rata according to their
respective percentage ownership interests in the Note within 25 days after
receipt thereof by Broker; (4) Broker shall provide Beneficiary with a monthly
and annual accounting of Beneficiary’s interest in the Note in conformance with
Section 10233(b) of the California Real Estate Law; (5) Broker shall use
diligence and care to assure that proper casualty insurance is maintained on the
real property covered by the Deed of Trust or Deeds of Trust securing the Note;
(6) Broker shall issue demands for payment and otherwise enforce the terms of
the Note in accordance with its established policies; (7) Broker shall file a
request for Notices of Default on prior encumbrances unless Broker will receive
such notices pursuant to California Civil Code Section 2924(b), and Broker will
promptly notify Beneficiary of any such defaults or on the Note covered hereby;
and (8) To the extent required by subsection 10238(k)(3) of the California Real
Estate Law, Broker will arrange for the inspection of Broker’s trust account by
an independent certified public accountant and forward the report of such
accountant to the California Commissioner of Real Estate if and to the extent,
in the manner, required by law.

 

1



--------------------------------------------------------------------------------

        In the event of any default by the obligor or obligors under the Note,
Broker shall perform all acts and execute all documents necessary to exercise
the power of sale contained in the Deed of Trust or Deeds of Trust securing
same, including without limitation the following: Substitute trustees, select a
foreclosure agent, give demands, accept reinstatements, commence litigation to
enforce the collection of the Note, obtain relief from any court-ordered stay of
foreclosure proceedings, defend any litigation which may seek to restrain said
foreclosure, receive a trustee’s deed for the benefit of Beneficiaries, as
tenants-in-common, and otherwise to do all things reasonably necessary or
appropriate to enforce Beneficiary’s rights under the Note and Deed of Trust or
Deeds of Trust. Beneficiary hereby authorizes Broker to initiate, maintain
and/or defend any such legal actions or proceedings in the name of Beneficiary,
and to employ attorneys therefor at Beneficiary’s expense. Broker agrees to
notify Beneficiary in writing within fifteen (15) days after the occurrence of
any of the following events: (1) the recording of a notice of default on behalf
of Beneficiary; (2) the recording of a notice of trustee’s sale on behalf of
Beneficiary together with a copy of such notice; (3) the receipt of any payment
constituting an amount equal to or greater than five monthly installment
payments together with a request for partial or full reconveyance of the real
property covered by the Deed of Trust, with any necessary or appropriate
transfer or delivery instructions; (4) receipt by Broker on behalf of
Beneficiary of any request for reconveyance of the Deed of Trust together with a
copy of such request; or (5) delinquency of any installment or other obligation
under the Note for more than 30 days.

Beneficiary agrees that Broker shall not be liable for any costs, expenses or
damages that may arise from or in connection with any acts or omissions of
Broker or its agents or employees hereunder, so long as any such act or omission
shall have been undertaken in good faith, notwithstanding any active or passive
negligence (whether sole or contributory) of Broker or its agents or employees,
and Beneficiary shall hold Broker harmless therefrom.

In consideration for the services to be rendered hereunder, Broker shall be
entitled to receive an annual service fee equal to one quarter of one percent
(0.25%), or such lesser amount as may be agreed to by Broker and Beneficiary
from time to time, of the outstanding principal balance of the Note, payable in
equal monthly installments, or in other periodic payments if payments by obligor
are made other than monthly. Broker is hereby authorized to deduct and retain
all such service fees from the collected monthly loan payments or be paid by
beneficiary monthly.

In the event of default in payment of any sum due under the Note, Broker shall
be authorized to advance such payments to Beneficiary, but shall have no
obligation whatsoever to do so. In the event the source for any payment to
Beneficiary is not the obligor under the Note, then Broker shall inform
Beneficiary of the actual source of such payment. Broker shall also be
authorized to advance monthly payments or other sums to any senior lien holder,
to pay insurance and taxes and to pay any other expenses reasonably incurred in
connection with the enforcement of the Note and the protection of the security
of the Deed of Trust securing same, but shall have no obligation whatsoever to
do so. In the event of such advance by Broker, Broker shall, not later than 10
days after making any such payment, notify Beneficiary in writing of the date
and amount of payment, the name of the payee, the source of funds and the reason
for the payment.

In the event of a default under the Note or Deed of Trust, or any foreclosure
action, legal action, sale or any other event in which payments are advanced to
Beneficiary or any other person or expenses are incurred to protect the rights
of Beneficiary under the Note and Deed of Trust, then Beneficiary agrees to pay
(or reimburse Broker for) his pro rata share of such advances and expenses upon
demand therefor by Broker, according to his respective ownership interest in the
Note. In the event Beneficiary fails to pay such sums upon demand, then the
following provisions shall apply: (1) interest shall accrue on such sums at the
same rate as is provided in the Note, and (2) Broker and the other
partial beneficiaries shall have the option, but not the obligation, to advance
such sums for the benefit of Beneficiary. All sums thereafter collected by
Broker hereunder shall be applied in the following priority; (1) first, to the
reinstatement of any senior liens or encumbrances; (2) Second, to reimburse
Broker for any advances made by Broker hereunder; (3) Third, to reimburse all
Beneficiaries for any advances made to enforce the Note or protect the security
of the Deed of Trust or Deeds of Trust securing same, in the same order as such
advances were made; (4) Fourth, to the payment of interest under the Note; (5)
Fifth, to the payment of accrued but unpaid principal under the Note (such
principal and interest to be allocated among all Beneficiaries; and (6)
Thereafter, any remaining sums shall be allocated to all Beneficiaries in
accordance with their respective undivided interests in the Note.

In the event Beneficiary assigns his interest in the Note to any person, such
assignment shall be evidenced by execution and delivery to Broker of an
assignment or endorsement of the Note and a recordable assignment of the Deed of
Trust, and the assignee shall be required to execute a counterpart of this
Agreement.

Beneficiaries holding more than 50% of the unpaid dollar amount of the Note may
determine and direct the actions by Broker on behalf of all partial
Beneficiaries in the event of default or with respect to other matters requiring
the direction or approval of the Beneficiaries under this Agreement.

Beneficiary is hereby notified of his, her or its right to receive a copy of the
appraisal or Broker’s evaluation of the real property covered by the Deed of
Trust that was prepared in connection with the origination of the Note and Deed
of Trust.

 

2



--------------------------------------------------------------------------------

Upon any default under the Note or Deed of Trust Beneficiary shall have the
right to (1) direct the Trustee under the Deed of Trust to exercise the power of
sale contained therein, or (2) to bring an action of judicial foreclosure, in
which event all other partial Beneficiaries shall be joined therein. Beneficiary
understands and acknowledges that, if the power of sale under the Deed of Trust
securing the Note is exercised, all Beneficiaries may acquire fee title to the
security property as tenants-in-common. In such event, reasonable cooperation
between all Beneficiaries will be essential for the protection of this
investment, and Beneficiary therefore agrees to execute in favor of Broker a
special power of attorney authorizing Broker on behalf of Beneficiary to list
and market, the security property and to negotiate the sale of such property,
execute sales contracts as agent for Beneficiary and consummate such sale in
Beneficiary’s name, place and stead and on Beneficiary’s behalf, all on such
terms and conditions as Broker may deem proper and reasonable; provided, that
any sale that will generate net sales proceeds to Beneficiary, after payment of
all selling expenses, in an amount less than the outstanding principal balance
of the Note as of the date of the foreclosure sale, shall be subject to approval
by more than 50% of the partial Beneficiaries under the Note and Deed of Trust.

Beneficiary hereby authorizes Broker, as Beneficiary’s agent, to receive and act
upon any Notice of Rescission delivered by any borrower under the Truth in
Lending Simplification and Reform Act (the “Act”) with respect to the Note or
any refinancing thereof. In the event that Beneficiary is a creditor as defined
in the Act, Beneficiary hereby agrees that Broker shall comply with all
requirements of the Act and regulations issued thereunder , and to give all
written disclosures required thereby.

In the event at the time of maturity of this Note, the borrower is in the
process of refinancing the loan with the assistance of Broker, the Beneficiary
agrees to extend the term of this loan for an additional period not to exceed
(90) days or such other period of time to which the Broker and Beneficiary
agree. All other terms and conditions of the original Promissory Note shall
continue in full force and effect during said extension period.

This Agreement may be terminated by the parties as follows: (1) by Broker, at
any time, upon 30 days written notice to Beneficiary; provided, however, if
there are multiple Beneficiaries and the Note and Deed of Trust were sold by
Broker pursuant to the exemption contained in Section 10238 of the California
Real Estate Law, then Broker shall not have the right to terminate this
Agreement without the approval of Beneficiaries holding more than 50% of the
outstanding ownership interests in the Note; or (2) by Beneficiary and/or other
partial Beneficiaries holding more than 50% of the outstanding ownership
interests in the Note, upon 30 days written notice to Broker. Beneficiary
understands that this Agreement may not be terminated by Beneficiary alone
without the written consent of such majority interest of all owners of the Note,
and further that other partial Beneficiaries have the right to terminate this
Agreement as to all Beneficiaries including the undersigned Beneficiary, without
Beneficiary’s consent, if such other partial BENEFICIARIES constitute more than
50% of the interests of all owners of the Note. In such event, Beneficiary
agrees to accept the substitution of any servicing agent chosen by such majority
interest so long as the compensation to be paid shall not exceed the amounts set
forth herein.

By signing below, Beneficiary hereby acknowledges receipt of a copy of this
Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
respective dates set forth below.

 

Broker:                                    , a     
                                 corporation      By:   

 

                                        ,                                      
Date:   

 

  Beneficiary:                                     a     
                                 limited liability company      By:   

 

  ,       a                                  corporation      Its:   

 

       

 

                                        ,                                      
Date:   

 

 

 

3